Rosenberry, C. J.
The plaintiff seeks to recover here upon the authority of Burke v. M., L. S. & W. R. Co. 83 Wis. 410, 53 N. W. 692, and Ætna Ins. Co. v. Aldrich, 38 Wis. 107. In neither of these cases, however, was the money paid in satisfaction of a judgment. We are cited to no cases and we find none where questions relating to the liability of parties which have been definitely settled and determined by a judgment and the judgment paid and satisfied, have been re-examined in a subsequent action between the same parties after the time for modifying or setting aside the judgment has expired.
It is quite evident that the rule of law applicable to this situation works great injustice in the instant case. On the other hand, grave considerations of public policy forbid a breaking down of a rule so long established and embodying a principle recognized by practically every known system of jurisprudence. A final judgment has always been treated as speaking the infallible truth as to the rights of parties in *547a controversy submitted to the court for its determination. In this very case the plaintiff no doubt required the entry of a judgment for the purpose of setting at rest all controvertible questions relating to its liability to the town and the liability.of the defaulting treasurer of the town to the town. Questions so set at rest must remain, at rest.
By the Court. — Order affirmed.